NO. 04-15-00345-CR


 STATE OF TEXAS                            §   IN THE
                                           §
 VS.                                       §   FOURTH COURT
                                           §
 ENRIQUE MATA                              §   OF APPEALS

                    APPELLANT^S MOTION FOR PROSE
                  ACCESS TO THE APPELLATE RECORD


TO THE HONORABLE COURT OF APPEALS:                                     ^


       COMES NOW the Appellant in the above styled and numbered cause and

files this Motion for Pro Se Access to the Appellate Record.

                                          I.


       Appellant's appointed counsel has filed a motion to withdraw and brief in

support of the motion, pursuant to Anders v. California, 386 U.S. 738 (1967).

                                         II.


       The undersigned Appellant wishes to exercise his right to review the appellate

record in preparing to file a pro se response to the Anders briefthat court-appointed

counsel has filed in this case. By filing this motion, the undersigned Appellant asks

this Court to provide him with free, pro se access to the appellate record. See Kelly

V. State, No. PD-0702-13, 2014 WL 2865901, at *3 (Tex. Crim. App. June 25,
                                                                                      >!•


2014)(designated for publication).                                              cn    CO
                                                                                o
                                                                                o     aro


                                                                  i^           s |S3
                                                                                     i!3>.

                                                                   .                 —• •J
                                                                  -x       >   IN>


Pg.l
                                         III.


       The undersigned Appellant is presently incarcerated and lacks access to a

computer. For that reason, he respectfully requests that a paper copy ofthe appellate

record be provided to him.

                                         IV.


       This motion is addressed to the Fourth Court of Appeals, Cadena-Reeves

Justice Center, 300 Dolorosa St., Suite 3200, San Antonio, Texas 78205. This

motion is delivered to the Fourth Court of Appeals by U.S. Mail, on this the 3.0

day of OC-Voto20I5.
       WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully

prays that the Court grant this Motion for Pro Se Access to the Appellate Record.
                                       Respectfully submitted.



                                       ^riqire Mata
                                       TDCJ# 2001462
                                       Garza West Unit
                                       4250 TX-202
                                       Beeville,TX 78102

                                       APPELLANT




Pg.2
                              NO. 04-15-00345-CR

ENRIQUE MATA,                         §      COURT OF APPEALS
              Appellant,              §
                                      §
                                      §      FOR THE FOURTH
                                      §
THE STATE OF TEXAS,                   §
              Appellee.               §      DISTRICT OF TEXAS




                             APPELLANT'S BRIEF



To the Honorable Justices of said Court of Appeals:

      Enrique Mata, Appellant, files this his Brief from his revocation of his

deferred adjudication probation and thirty year sentence on aggravated sexual

assault of a child, in Cause No. 12-05-00028-CRL, The State of Texas v. Enrique

Mata, in the 218th Judicial District Court of La Salle County, Texas, Judge Russell

Wilson, Presiding over the plea and Judge Donna Reyes, Presiding over

sentencing.



                                                                             O     2£5
                                                                  :x
                                                                             -•    3>°
                                                                  o
                                                                             ro    asjiil'
                                                                             c*>   •"«—


                                                                             5
                                                                             ••    rr-, ".i
                                                                  U'.t
                                                                  *x         ro
                                               I.
                            STATEMENT OF THE CASE


      Appellant was charged by indictment with Aggravated Sexual Assault of a

Child. (CR 1.) On February 13, 2014 the Appellant was placed on Deferred

Adjudication probation for a term of ten years, $2,500.00 fine and court costs. (CR

58-59) On February 13, 2014 the Appellant signed his terms and conditions of

community supervision. (CR 60-66.) On April 8, 2014 a Motion to Enter

Adjudication of Guilt and Revoke Community Supervision was filed by the State.

(CR 107-108.) A First Amended Motion to Enter Adjudication of Guilt and

Revoke Community Supervision was filed on August 25, 2014 and a Second

Amended Motion to Enter Adjudication of Guilt and Revoke Community

Supervision was filed on October 23,2014. (CR 111-113, 117.) On February 12,

2015 the Appellant signed Admonitions and Waiver-Motion to Revoke, Plea

Bargaining Agreement, Written Waiver and Consent to Stipulation of Testimony -

Motion to Revoke Probation, Written Waiver of Time to File Motion for New

Trial, Motion in Arrest of Judgment, and To Give Notice of Appeal to the Court of

Appeal. (120-122, 123, 125-128, 130-131.) On February 12, 2015 a hearing was

held where the Appellant entered a plea. (PR.)' On April 14, 2015 the Court held a




              refer to the Reporter's records as PR for the plea hearing that was held on
February 12,2015 and SR for the sentencing hearing that washeld on April 14, 2015.
sentencing hearing. (SR.) A Judgment Adjudicating Guilt- was signed on April 14,

2015. (CR 138.) A Notice of Appeal was mailed on May 14, 2015. (CR 143.)




 ' AMc^n Nunc Pro Tune was filed by the State on May 15, 2015 tocorrect aclerical error in the original
Judgment and an Order onthat Motion was signed onMay 11,2015. (CR 139-140, 142.)
                               S c?.
                          '-J '   ^    ^
                          j-
HS 9,
                                           01
                                           01
                                           r-
                                           in
                                           o
                                           n
                                           lii
                                           o
                                           (Q
                y.y313'
                t,E:||HV EZU(f#Z
                -.-, ii •-iNjlMV.N'^iV
S^s),
^       \i^ 7
        ^J